                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       LINDA RENEE CAMILLI,                              Case No.18-cv-06322-JSC
                                                         Plaintiff,
                                   8
                                                                                             ORDER RE: CROSS-MOTIONS FOR
                                                  v.                                         SUMMARY JUDGMENT
                                   9

                                  10       NANCY A. BERRYHILL,                               Re: Dkt. Nos. 14 & 15
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Linda Renee Camilli seeks social security benefits for a combination of mental

                                  14   and physical impairments, including: degenerative disc disease of the lumbar spine, osteoarthritis,

                                  15   obesity, asthma, anxiety and depression. (Administrative Record (“AR”) 242-254.) Pursuant to

                                  16   42 U.S.C. § 405(g), Plaintiff filed this action for judicial review of the final decision by the

                                  17   Commissioner of Social Security denying her benefits claim. Now before the Court are Plaintiff’s

                                  18   and Defendant’s Motions for Summary Judgment.1 (Dkt. Nos. 14 & 15.) Because the

                                  19   Administrative Law Judge (“ALJ”) improperly weighed the medical opinion evidence and

                                  20   incorrectly rejected Plaintiff’s symptom testimony, the Court GRANTS Plaintiff’s motion,

                                  21   DENIES Defendant’s cross-motion, and REMANDS for award of benefits.

                                  22                                          LEGAL STANDARD

                                  23          A claimant is considered “disabled” under the Social Security Act if she meets two

                                  24   requirements. See 42 U.S.C. § 423(d); Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999).

                                  25   First, the claimant must demonstrate “an inability to engage in any substantial gainful activity by

                                  26   reason of any medically determinable physical or mental impairment which can be expected to

                                  27
                                       1
                                  28    Both parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                       636(c). (Dkt. Nos. 6 & 7.)
                                   1   result in death or which has lasted or can be expected to last for a continuous period of not less

                                   2   than 12 months.” 42 U.S.C. § 423(d)(1)(A). Second, the impairment or impairments must be

                                   3   severe enough that she is unable to do her previous work and cannot, based on her age, education,

                                   4   and work experience “engage in any other kind of substantial gainful work which exists in the

                                   5   national economy.” 42 U.S.C. § 423(d)(2)(A).

                                   6          To determine whether a claimant is disabled, an ALJ is required to employ a five-step

                                   7   sequential analysis, examining: “(1) whether the claimant is ‘doing substantial gainful activity’;

                                   8   (2) whether the claimant has a ‘severe medically determinable physical or mental impairment’ or

                                   9   combination of impairments that has lasted for more than 12 months; (3) whether the impairment

                                  10   ‘meets or equals’ one of the listings in the regulations; (4) whether, given the claimant’s ‘residual

                                  11   functional capacity,’ the claimant can still do his or her ‘past relevant work’; and (5) whether the

                                  12   claimant ‘can make an adjustment to other work.’” Molina v. Astrue, 674 F.3d 1104, 1110 (9th
Northern District of California
 United States District Court




                                  13   Cir. 2012) (quoting 20 C.F.R. §§ 404.1520(a), 416.920(a)).

                                  14          An ALJ’s “decision to deny benefits will only be disturbed if it is not supported by

                                  15   substantial evidence or it is based on legal error.” Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir.

                                  16   2005) (internal quotation marks and citation omitted). As explained by the Ninth Circuit,

                                  17   “[s]ubstantial evidence means such relevant evidence as a reasonable mind might accept as

                                  18   adequate to support a conclusion.” Id. (internal quotation marks and citation omitted). “Where

                                  19   evidence is susceptible to more than one rational interpretation, it is the ALJ’s conclusion that

                                  20   must be upheld.” Id. In other words, if the record “can reasonably support either affirming or

                                  21   reversing, the reviewing court may not substitute its judgment for that of the Commissioner.”

                                  22   Gutierrez v. Comm’r of Soc. Sec., 740 F.3d 519, 523 (9th Cir. 2014) (internal quotation marks and

                                  23   citation omitted). However, “a decision supported by substantial evidence will still be set aside if

                                  24   the ALJ did not apply proper legal standards.” Id.

                                  25                                      PROCEDURAL HISTORY

                                  26          In 2014, Plaintiff first filed for Social Security Disability Insurance (“SSDI”) under Title II

                                  27   of the Social Security Act, alleging disability beginning on January 8, 2013. (AR 82.) Plaintiff

                                  28   alleges numerous physical and mental conditions, including degenerative disc disease of the
                                                                                         2
                                   1   lumbar spine, osteoarthritis, obesity, sleep problems, asthma, anxiety and depression. (AR 37-38.)

                                   2   Plaintiff’s initial application and request for reconsideration were denied. (AR 115-120, 122-128.)

                                   3   Plaintiff requested a hearing before an ALJ. (AR 129-130.) On April 7, 2017, ALJ Michael A.

                                   4   Cabotaje conducted a hearing. (AR 58-81.) In a written decision, the ALJ found that Plaintiff was

                                   5   not disabled within the meaning of the Social Security Act and its regulations and, therefore, was

                                   6   not entitled to SSDI benefits. (AR 32-52.) Plaintiff commenced this action for judicial review on

                                   7   October 16, 2018 pursuant to 42 U.S.C. §§ 405(g), 1383(c)(3). (Dkt. No. 1.)

                                   8                                   ADMINISTRATIVE RECORD

                                   9          Plaintiff is 63 years old and resides in Eureka, California. (AR 62.) Plaintiff alleges that

                                  10   she has been unable to work since November 1, 2013 because of numerous injuries and

                                  11   depression. (AR 77.)

                                  12   I. Medical Evidence
Northern District of California
 United States District Court




                                  13          A. Medical History: Treatment Records

                                  14          Plaintiff’s physical problems started in 2013 when she injured her back lifting a heavy

                                  15   potted plant at work. (AR 253.) She suffers from chronic pain, depressed mood, asthma, and

                                  16   insomnia. (AR 242-243, 251.) Plaintiff had x-rays and MRIs taken of her spine that show

                                  17   degenerative disc disease of the lumbar spine, minimal spondylosis of the lumbar spine, and

                                  18   osteoarthritis. (AR 437-446.) In September 2014, Plaintiff underwent a branch nerve rhizotomy,

                                  19   a surgical procedure to sever nerve roots in the spinal cord. (AR 544-545, 602-603.)

                                  20   Additionally, Plaintiff has had numerous epidural injections, facet injections, and TENS units to

                                  21   relieve her back pain. (AR 385-388.) Plaintiff takes medications for pain and anxiety and

                                  22   depression. (AR 325, 252.)

                                  23          B. Medical Evaluations

                                  24                  1. Examining Physician Dr. Martin Smukler, M.D.

                                  25          Dr. Martin Smukler examined Plaintiff from April 2013 to April 2014. In May 2013, Dr.

                                  26   Smukler found that Plaintiff could return to full and unrestricted work four months after her

                                  27   injury. (AR 416-433.) Between May 2013 to October 2013, Plaintiff attended physical therapy

                                  28   sessions, had MRI examinations, and received facet joint injections and TENS units to relieve
                                                                                        3
                                   1   pain. (Id.) From November 2013 to April 2014, Dr. Smukler stated that Plaintiff needed to be

                                   2   totally off from work. (AR 388-415.) The medical records indicate that Plaintiff had a limp and

                                   3   limited range of motion. (Id.) On April 1, 2014, Dr. Smukler found that Plaintiff’s “gait was

                                   4   improved with only a slight limp favoring the left lower extremity” and that her “range of motion

                                   5   was markedly diminished at 20 degrees flexion, 15 degrees extension, 15 degrees right

                                   6   sidebending, and 10 degrees left sidebending.” (AR 388.) However, Dr. Smukler stated that he

                                   7   “was not convinced that her pain is due to a desiccated, degenerative L4 disc.” (AR 391.)

                                   8                  2. Treating Physician Dr. James Zucherman, M.D.

                                   9          Dr. James Zucherman treated Plaintiff from January 2014 to December 2014. (AR 544-

                                  10   578.) Dr. Zucherman’s evaluation of Plaintiff’s back range of motion indicated “loss of 75%

                                  11   forward flexion, with pain; loss of 75% extension, with pain; loss of 75% left side-bending, with

                                  12   pain; and loss of 75% right side-bending, with pain.” (AR 555.) Additionally, Dr. Zucherman
Northern District of California
 United States District Court




                                  13   stated that the “EMG study shows nerve irritation and the patient has typical internal disc

                                  14   disruption syndrome with sitting intolerance being her biggest problem, and relief in lumbar

                                  15   extension, such as laying on her stomach.” (AR 553.) Dr. Zucherman recommended physical

                                  16   therapy, facet joint injections, epidural injections, a medial branch block, a rhizotomy procedure,

                                  17   and a spinal cord stimulator. (AR 544, 561.) Dr. Zucherman concluded that Plaintiff’s condition

                                  18   did not warrant surgical intervention and referred her to a pain management specialist. (AR 561.)

                                  19                  3. Treating Physician Dr. Masami Hattori, M.D.

                                  20          Dr. Masami Hattori treated Plaintiff from January 2014 to November 2014. (AR 580-603.)

                                  21   Plaintiff was referred to Dr. Hattori as part of her treatment plan with Dr. Zucherman. Dr. Hattori

                                  22   administered the facet joint injections, epidural injections, medial branch block surgery, and

                                  23   performed a rhizotomy procedure. (Id.) After each injection, Plaintiff reported temporary pain

                                  24   relief in her lower back, but the pain returned a few days after injection. (AR 585, 588.) Dr.

                                  25   Hattori found that Plaintiff had a “normal gait, no limp, and ambulated with no assistive devices.”

                                  26   (AR586.)

                                  27                  4. Consultative Physician Dr. Kristof Siciarz, M.D.

                                  28          On January 5, 2015, Dr. Kristof Siciarz examined Plaintiff and determined that she can lift
                                                                                        4
                                   1   and/or carry twenty pounds occasionally and ten pounds frequently; she has no limitations in

                                   2   pushing and/or pulling; standing and/or walking is limited to two hours in an eight-hour workday;

                                   3   sitting can be done without restrictions; and she does not need to periodically alternate sitting and

                                   4   standing to relieve pain. (AR 609.) Further, Dr. Siciarz found that Plaintiff can climb ramps,

                                   5   stairs, ladders, ropes and scaffolds occasionally as well as stoop, kneel, crouch and crawl

                                   6   occasionally. (Id.)

                                   7                  5. Treating Physician Dr. Martin Kernberg, M.D.

                                   8          On April 27, 2015, Dr. Martin Kernberg performed an MRI of Plaintiff’s lumbar spine.

                                   9   (AR 694-695.) The MRI results indicated that Plaintiff had “mild disc bulging, with flattening of

                                  10   the anterior thecal sac, with mild hypertrophy of the ligamentum flavum, mild facet arthropathy,

                                  11   with mild neuroforaminal narrowing” on the L2-3, L3-4, and L4-5 level. (AR 694.) Dr. Kernberg

                                  12   concluded that Plaintiff had mild to moderate, multilevel, lumbar degenerative disease and was
Northern District of California
 United States District Court




                                  13   unable to perform usual work. (AR 695-696.)

                                  14          Dr. Kernberg also treated Plaintiff between November 2016 to February 2017 at the

                                  15   Jefferson Pain Clinic. (AR 957-961, 969-974.) Dr. Kernberg’s examinations of Plaintiff revealed

                                  16   “acute and chronic lumbar pain” with her status as “totally temporarily disabled.” (AR 961, 973.)

                                  17                  6. Examining Physician Dr. Michael Ciepiela, M.D.

                                  18          On October 12, 2015, Dr. Michael Ciepiela reviewed Plaintiff’s previous medical reports,

                                  19   summarized the medical reports, and examined Plaintiff. (AR 1001-1037.) Dr. Ciepiela found

                                  20   that Plaintiff had “positive EMG studies, positive MRI findings… It appears in my professional

                                  21   opinion that surgery would be of benefit to her.” (AR 1036.) Additionally, Dr. Ciepiela stated

                                  22   that Plaintiff had the following work restrictions: no lifting, bending, stooping, twisting; being

                                  23   allowed to sit and stand with comfort. (Id.) Finally, Dr. Ciepiela diagnosed Plaintiff with

                                  24   “aberration of lumbar spondylosis, foraminal stenosis with onset of chronic radiculopathy, L4

                                  25   through S1.” (Id.)

                                  26                  7. Examining Psychologist Dr. Michael Ramirez, Psy.D.

                                  27          In October 2015, Dr. Michael Ramirez performed a psychiatric consultation and

                                  28   determined that Plaintiff has moderate persistent depressive disorder with anxious distress. (AR
                                                                                         5
                                   1   704.) Dr. Ramirez recommended that Plaintiff continue individual cognitive support

                                   2   psychotherapy with pain management procedures because of her depression and anxiety related to

                                   3   coping with her pain and functional losses. (AR 703.) Dr. Ramirez believed that continued

                                   4   treatment with a therapist would ameliorate symptoms of pain, depression, and anxiety and assist

                                   5   her in more effective life management skills. (Id.) Dr. Ramirez concluded that Plaintiff was

                                   6   temporarily totally disabled due to her January 1, 2013 work-related injury. (Id.)

                                   7                  8. Treating Family Nurse Practitioner Amanda James

                                   8          On March 31, 2017, Amanda James FNP (“NP James”) completed a medical source

                                   9   statement, assessing Plaintiff’s physical and mental limitations. (AR 998-999.) Plaintiff has been

                                  10   seeing NP James as her primary care provider four to five times per year for the last twelve to

                                  11   fourteen years. (AR 80.) NP James stated that Plaintiff would likely miss four or more days per

                                  12   month due to chronic back pain or depression and anxiety; would be unable to concentrate on
Northern District of California
 United States District Court




                                  13   work for 20% or more of the time due to chronic back pain or depression and anxiety; is only able

                                  14   to stand and walk less than one-third of the workday; is only able to sit two hours per workday;

                                  15   would need to lie down or recline for more than ten minutes every two hours to relieve pain after

                                  16   standing; and is limited to lifting and carrying less than 5 pounds. (AR 998-999.)

                                  17                  9. Non-Examining State Agency Physicians

                                  18          Two non-examining state agency physicians reviewed the medical reports and concluded

                                  19   that Plaintiff suffered from severe spine disorders, but that her condition was not severe enough to

                                  20   prevent her from performing the type of work she previously performed as a medical receptionist.

                                  21   (AR 82-94, 96-111.)

                                  22          C. Third Party Function Report

                                  23          Steve Camilli, Plaintiff’s husband, completed a third-party function report describing

                                  24   Plaintiff’s limitations. (AR 233-241.) Mr. Camilli reported that Plaintiff can fold laundry, do

                                  25   chores, shop for groceries and household items, and manage her own money, but that Plaintiff

                                  26   cannot do these activities frequently or for long periods of time because she experiences pain

                                  27   while she does them. (AR 235-236.) He also reported that Plaintiff has difficulty lifting,

                                  28   squatting, bending, standing, reaching, walking, sitting, kneeling, and stair climbing. (AR 238.)
                                                                                        6
                                   1   II. ALJ Hearing

                                   2          On April 7, 2017, Plaintiff appeared by video with her representative at her scheduled

                                   3   hearing before ALJ Michael A. Cabotaje at San Rafael, California. (AR 60.) Plaintiff and

                                   4   Vocational Expert (“VE”) Gretchen Bakkenson both testified at the hearing. (Id.)

                                   5          A. Plaintiff’s Testimony

                                   6          Plaintiff testified that she last worked in November 2013 following a back injury at work

                                   7   while moving a large plant. (AR 77, 253, 352.) She was a receptionist at a medical office from

                                   8   1996 until 2013. (AR 219.) Plaintiff had to stop working because her back injury caused her to

                                   9   experience pain when sitting or standing for long periods of time. (AR 68.) As a result of her

                                  10   injury, she experiences lower back pain when sitting or standing for long periods of time and has

                                  11   to recline or lay on her stomach or back to relieve the pain. (AR 68.) She can sit for about fifteen

                                  12   to thirty minutes without having to stand or recline. (Id.) Standing in place is also painful. (AR
Northern District of California
 United States District Court




                                  13   69.) Plaintiff can stand for about fifteen to twenty minutes without having to sit or recline. (Id.)

                                  14   She can lift a gallon of milk and carry a light bag of groceries. (AR 70-71.) Plaintiff is able to

                                  15   perform personal care, drive, and do some household chores such as grocery shopping and

                                  16   preparing a quick twenty-minute meal. (Id.) She spends most of her day in bed on her stomach or

                                  17   her back or in a recliner with her feet up. (AR 70.)

                                  18          B. Vocational Expert’s Testimony

                                  19          At the ALJ’s request, VE Gretchen Bakkenson, who reviewed Plaintiff’s file and was

                                  20   present for Plaintiff’s testimony, testified regarding Plaintiff’s ability to perform her past work.

                                  21   The VE classified Plaintiff’s past relevant work as medical receptionist (DOT 237.367-038), a

                                  22   sedentary job with an SVP of 4. (AR 66.)

                                  23          The ALJ posed three hypotheticals to the VE to determine whether there were jobs existing

                                  24   in significant numbers in the national economy that Plaintiff could perform given her impairments.

                                  25   (Id.) The ALJ’s first hypothetical considered an individual with Plaintiff’s age, education, and

                                  26   background, along with the following limitations: standing and walking two hours in an eight hour

                                  27   day, sitting six hours in an eight hour day; and occasionally climbing, stooping, kneeling,

                                  28   crouching, and crawling. (Id.) The VE responded that such an individual could perform
                                                                                          7
                                   1   Plaintiff’s past work as a medical receptionist. (AR 67.)

                                   2          The ALJ’s second hypothetical was an individual with the same limitations as in the first

                                   3   hypothetical, but with the additional limitation: simple, routine work. (Id.) The VE responded

                                   4   that such an individual could not perform Plaintiff’s past work as a medical receptionist. (Id.)

                                   5   The ALJ asked whether there were any jobs in the local or national economy that that hypothetical

                                   6   individual could perform. (Id.) The VE responded that, with this additional limitation, there were

                                   7   no jobs the hypothetical individual could perform. (Id.)

                                   8          The ALJ’s third hypothetical was identical to the first hypothetical—an individual of

                                   9   Plaintiff’s age, education, and background, along with the following limitations: standing and

                                  10   walking two hours in an eight-hour day, sitting six hours in an eight hour day; and occasionally

                                  11   climbing, stooping, kneeling, crouching, and crawling. (AR 78.) The VE responded that such an

                                  12   individual could perform Plaintiff’s past work as a medical receptionist. (Id.)
Northern District of California
 United States District Court




                                  13          Plaintiff’s counsel then asked the VE a series of questions regarding four specific

                                  14   limitations. (Id.) First, Plaintiff’s counsel asked whether an individual with the limited ability of

                                  15   sitting two hours in an eight hour day could perform the semiskilled job of medical receptionist.

                                  16   (Id.) The VE responded that an individual with that limitation could not perform the job of

                                  17   medical receptionist. (Id.) Second, Plaintiff’s counsel asked whether an individual who would

                                  18   need to take breaks every 10 minutes away from their work station in order to walk around or

                                  19   recline, could perform the semiskilled job of a medical receptionist. (Id.) The VE responded that

                                  20   an individual with that limitation could not perform the job of medical receptionist. (AR 79.)

                                  21   Third, Plaintiff’s counsel asked whether an individual who would be absent from work four times

                                  22   each month could perform the job of medical receptionist. (Id.) The VE responded that an

                                  23   individual with that limitation could not perform the job of medical receptionist. (Id.) Fourth,

                                  24   Plaintiff’s counsel asked whether an individual who would be off-task twenty percent of the day

                                  25   could perform the job of medical receptionist. (Id.) The VE responded that an individual with

                                  26   that limitation could not perform any job. (Id.)

                                  27   III. ALJ’s Findings

                                  28          In a May 18, 2017 written decision, the ALJ found Plaintiff not disabled under sections
                                                                                          8
                                   1   216(i) and 223(d) of the Social Security Act, taking into consideration the testimony and evidence,

                                   2   and using the SSA’s five-step sequential evaluation process for determining disability. (AR 35-

                                   3   46); see 20 C. F. R. § 404.1520(a).

                                   4          At step one, the ALJ determined that Plaintiff had not engaged in substantial gainful

                                   5   activity since November 1, 2013, prior to the application date of June 19, 2014. (AR 37.)

                                   6          At step two, the ALJ found that Plaintiff had three severe impairments: (1) degenerative

                                   7   disc disease of lumbar spine; (2) osteoarthritis; and (3) obesity. (Id.)

                                   8          At the third step, the ALJ concluded that Plaintiff did not have an impairment or

                                   9   combination of impairments that meet or medically equal the severity of one of the listed

                                  10   impairments in 20 C. F. R. Part 404, Subpart P, Appendix 1. (AR 40.) Specifically, the ALJ

                                  11   considered the criteria of listing 1.02, major dysfunction of a joint. (Id.) The ALJ also considered

                                  12   the criteria of listing 1.04, disorders of the spine. (AR 40-41.) The ALJ stated that the medical
Northern District of California
 United States District Court




                                  13   record did not contain any evidence that Plaintiff met either listings, citing to a medical

                                  14   assessment which stated that “she had a normal gait, no limp, and she ambulated without an

                                  15   assistive device.” (Id.)

                                  16          The ALJ found that Plaintiff had the residual functional capacity (“RFC”) to perform

                                  17   sedentary work, stating that she could lift ten pounds occasionally; sit six hours in an eight-hour

                                  18   workday; stand and/or walk up to two hours in an eight-hour work day; and occasionally climb,

                                  19   stoop, crouch and crawl. (Id.) In considering Plaintiff’s symptoms and the objective medical

                                  20   evidence of these symptoms, the ALJ concluded that Plaintiff’s medically determinable

                                  21   impairments could reasonably be expected to cause the alleged symptoms. (AR 41-43.) However,

                                  22   Plaintiff’s testimony regarding the intensity, persistence, and limiting effects of these symptoms

                                  23   was not entirely credible. (AR 43.) The ALJ explained that Plaintiff’s daily activities, including

                                  24   preparing a 20-minute meal, grocery shopping with a motorized cart, lifting a gallon of milk or

                                  25   carrying a light bag of groceries, are inconsistent with a totally disabling impairment. (AR 41.)

                                  26          Regarding Plaintiff’s physical limitations, the ALJ gave little weight to the opinions of

                                  27   Examining Physicians Dr. Martin Smukler and Dr. Martin Kernberg because Plaintiff had

                                  28   accommodations at her employment during that time. (AR 43.) The ALJ gave partial weight to
                                                                                          9
                                   1   Consultative Physician Dr. Kristof Siciarz’s opinion; however, the ALJ also stated that he “give[s]

                                   2   great weight to Dr. Siciarz’s opinion to the extent that it shows that the claimant can perform at

                                   3   least the exertional demands of sedentary work, but not light work. A limitation to sedentary work

                                   4   is more consistent with the claimant’s testimony.” (AR 44.)

                                   5          The ALJ gave partial weight to the opinion of the Non-Examining State Agency

                                   6   Consultant Dr. Pong because “it was consistent with the record showing [Plaintiff] had sitting,

                                   7   standing, and lifting limitations due to her obesity, osteoarthritis, and degenerative disc disease.”

                                   8   (Id.) However, the ALJ stated that the opinion regarding the ability to lift and carry was

                                   9   inconsistent with the medical evidence and Plaintiff’s testimony, holding that the consultant did

                                  10   not adequately evaluate Plaintiff’s subjective complaints. (Id.) The ALJ did not state what weight

                                  11   he gave to the opinion of Non-Examining State Agency Consultant Dr. Dipsia. (Id.)

                                  12          The ALJ gave partial weight to the medical source statement from Treating Nurse
Northern District of California
 United States District Court




                                  13   Practitioner Amanda James because “the limitations are too extreme and are inconsistent with the

                                  14   evidence” and Plaintiff testified she did not go to Ms. James for her back problems. (AR 45.)

                                  15   Additionally, the ALJ stated that “Ms. James is not an acceptable medical source and this opinion,

                                  16   standing alone, cannot constitute documentation of severe or disabling vocational limitations.”

                                  17   (Id.) The ALJ also noted that Plaintiff “only saw Ms. James 4-5 times a year, albeit for 12-14

                                  18   years.” (Id.)

                                  19          With respect to Plaintiff’s mental limitations, the ALJ noted that a consultative

                                  20   psychological examiner physician Dr. Michael Ramirez stated that the Plaintiff was “temporarily

                                  21   totally disabled due to her work-related injury,” and “strongly recommended individual cognitive

                                  22   support psychotherapy with medication management.” (AR 39.) The ALJ gave little weight to

                                  23   Dr. Ramirez’s opinion because Dr. Ramirez is a psychologist and his opinion regarded a physical

                                  24   impairment. Additionally, the ALJ stated that Dr. Ramirez did not make a connection between the

                                  25   mental impairment and her disability. (Id.) The ALJ also noted that the non-examining state

                                  26   agency consultants’ statements that Plaintiff did not have a mental medically determinable

                                  27   impairment “did not adequately consider claimant’s subjective complaints,” and were inconsistent

                                  28   with the previous medical diagnoses of anxiety and depression. (Id.) The ALJ concluded that
                                                                                         10
                                   1   Plaintiff’s mental impairments were nonsevere because the examiner’s findings were only mild

                                   2   and there was insufficient evidence of work-related limitations. (Id. at 39.)

                                   3            At the fourth step, the ALJ found that Plaintiff was capable of performing past relevant

                                   4   work as a medical receptionist because such work did not require performance of work-related

                                   5   activities precluded by Plaintiff’s RFC. (Id.)

                                   6            Thus, the ALJ did not proceed to the fifth step and determined that Plaintiff was not “under

                                   7   a disability, as defined in the Social Security Act, from January 8, 2013, through the date of this

                                   8   decision.”2 (Id. (citing 20 C.F.R. 404.1520(f)).)

                                   9                                              DISCUSSION

                                  10            Plaintiff contends that the ALJ committed four errors: (1) the ALJ failed to properly weigh

                                  11   the medical opinion evidence; (2) the ALJ improperly discredited Plaintiff’s statements regarding

                                  12   her symptoms and resulting limitations; (3) the ALJ failed to properly analyze Listing 1.04 at step
Northern District of California
 United States District Court




                                  13   four; and (4) the ALJ “was not properly appointed under the Constitution and therefore lacked

                                  14   legal authority to hear and decide [her] case” (Dkt. No. 14 at 25).

                                  15   I. The ALJ’s Consideration of Medical Opinion Evidence

                                  16            A. Legal Standard

                                  17            Courts must “distinguish among the opinions of three types of physicians: (1) those who

                                  18   treat the claimant (treating physicians); (2) those who examine but do not treat the claimant

                                  19   (examining physicians); and (3) those who neither examiner nor treat the claimant (nonexamining

                                  20   physicians).” Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). “Generally, the opinions of

                                  21   examining physicians are afforded more weight than those of non-examining physicians, and the

                                  22   opinions of examining non-treating physicians are afforded less weight than those of treating

                                  23   physicians.” Orn v. Astrue, 495 F.3d 625, 631 (9th Cir. 2007). However, “[t]he ALJ need not

                                  24   accept the opinion of any physician, including a treating physician, if that opinion is brief,

                                  25   conclusory, and inadequately supported by clinical findings.” Thomas v. Barnhart, 278 F.3d 947,

                                  26   957 (9th Cir. 2002).

                                  27

                                  28   2
                                           Plaintiff amended her alleged onset date to November 1, 2013 during her testimony. (AR 77.)
                                                                                         11
                                   1          If a treating doctor’s opinion is not contradicted by another doctor, it may be rejected by

                                   2   the ALJ only for “clear and convincing” reasons. Baxter v. Sullivan, 923 F.2d 1391, 1396 (9th

                                   3   Cir. 1991) (internal quotation marks and citations omitted). And “[e]ven if the treating doctor’s

                                   4   opinion is contradicted by another doctor, the Commissioner may not reject this opinion without

                                   5   providing ‘specific and legitimate reasons’ supported by substantial evidence in the record for so

                                   6   doing.” Lester, 81 F.3d at 830 (citation omitted). “The ALJ can meet this burden by setting out a

                                   7   detailed and thorough summary of the facts and conflicting clinical evidence, stating his

                                   8   interpretation thereof, and making findings.” Cotton v. Bowen, 799 F.2d 1403, 1408 (9th Cir.

                                   9   1986), superseded by statute on other grounds as recognized in Bunnell v. Sullivan, 912 F.2d 1149,

                                  10   1154 (9th Cir. 1990). Likewise, “the opinion of an examining doctor, even if contradicted by

                                  11   another doctor, can only be rejected for specific and legitimate reasons that are supported by

                                  12   substantial evidence in the record.” Id. at 830-31. The opinions of nonexamining physicians may
Northern District of California
 United States District Court




                                  13   “serve as substantial evidence when the opinions are consistent with independent clinical findings

                                  14   or other evidence in the record.” Thomas, 278 F.3d at 957.

                                  15          Ultimately, “[t]he ALJ must do more than offer his conclusions. He must set forth his own

                                  16   interpretations and explain why they, rather than the doctors’, are correct.” Embrey v. Bowen, 849

                                  17   F.2d 418, 421-22 (9th Cir. 1988). Thus, “an ALJ errs when he rejects a medical opinion or assigns

                                  18   it little weight while doing nothing more than ignoring it, asserting without explanation that

                                  19   another medical opinion is more persuasive, or criticizing it with boilerplate language that fails to

                                  20   offer a substantive basis for his conclusion.” Garrison v. Colvin, 759 F.3d 995, 1012-13 (9th Cir.

                                  21   2014). In conducting its review, the ALJ must consider the entire record and cannot rely only on

                                  22   portions of the record while ignoring conflicting evidence. See Holohan v. Massanari, 246 F.3d

                                  23   1195, 1207-08 (9th Cir. 2001) (finding error where “ALJ selectively relied on some entries in

                                  24   [plaintiff’s] records from San Francisco General Hospital and ignored the many others that

                                  25   indicated continued, severe impairment.”).

                                  26          B. Analysis

                                  27          Plaintiff challenges the ALJ’s decision to give “partial weight” to the opinion of NP James.

                                  28   NP James found that Plaintiff would likely miss four or more days per month due to chronic back
                                                                                        12
                                   1   pain or depression and anxiety; would be unable to concentrate on work for 20% or more of the

                                   2   time due to chronic back pain or depression and anxiety; was only able to stand and walk less than

                                   3   one-third of the workday; was only able to sit two hours per workday; would need to lie down or

                                   4   recline for more than ten minutes every two hours to relieve pain after standing; and was limited to

                                   5   lifting and carrying less than 5 pounds. (AR 998-999.) The ALJ gave only partial weight to this

                                   6   opinion because (1) NP James is an “unacceptable” medical source and did not prepare the

                                   7   assessment in consultation with a treating physician; (2) Plaintiff only saw NP James four to five

                                   8   times per year for the last twelve to fourteen years; and (3) Plaintiff testified that she did not see

                                   9   NP James for her back pain. (AR 45.) The ALJ’s conclusion is not supported by germane reasons

                                  10   supported by substantial evidence. Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012).

                                  11          First, the ALJ erred in disregarding NP James’ medical report based on her being an

                                  12   “unacceptable” medical source and not preparing the assessment in consultation with a treating
Northern District of California
 United States District Court




                                  13   physician. An ALJ cannot simply disregard the opinions of medical providers such as a nurse

                                  14   practitioner simply because they are not within the definition of “acceptable medical

                                  15   sources.” See 20 C.F.R. § 404.1527(b), (f); SSR 06-3P; Popa v. Berryhill, 872 F.3d 901, 907 (9th

                                  16   Cir. 2017) (“[t]he Social Security regulations provide an out-dated view that considers a nurse

                                  17   practitioner as an other source.” ) While those providers’ opinions are not entitled to the same

                                  18   deference as other medical providers, an ALJ may give less deference to “other sources” only if

                                  19   the ALJ gives reasons germane to each witness for doing so. Molina, 674 F.3d at 1111. Further,

                                  20   the same factors used to evaluate the opinions of medical providers who are acceptable medical

                                  21   sources are used to evaluate the opinions of those who are not. Revels v. Berryhill, 874 F.3d 648,

                                  22   655 (9th Cir. 2017); 20 C.F.R. § 404.1527(f); SSR 06-3P. Those factors include the length of the

                                  23   treatment relationship and the frequency of examination, the nature and extent of the treatment

                                  24   relationship, supportability, consistency with the record, and specialization of the doctor. Id. §

                                  25   404.1527(c)(2)–(6). Under certain circumstances, the opinion of a treating provider who is not an

                                  26   acceptable medical source may be given greater weight than the opinion of a treating provider—

                                  27   for example, when the provider “has seen the individual more often than the treating source, has

                                  28   provided better supporting evidence and a better explanation for the opinion, and the opinion is
                                                                                          13
                                   1   more consistent with the evidence as a whole.” Revels, 874 F.3d at 655 (quoting 20 C.F.R. §

                                   2   404.1527(f)(1)). Further, an “unacceptable” medical source, such as a nurse practitioner, can be

                                   3   considered in the evaluation of severity and residual function capacity at step three—the second

                                   4   inquiry at step three of the sequential evaluation. 20 C.F.R. § 404.1527(e-f).

                                   5          Here, the ALJ stated that he considered NP James’ assessment for severity and effect on

                                   6   function, but then appeared to discount the report because NP James did not prepare the medical

                                   7   source statement in consultation with a treating physician. (AR 45.) That NP James did not

                                   8   consult a treating physician when preparing her medical source statement does not detract from

                                   9   her ability to attest to Plaintiff’s limitations for severity and her ability to work. 20 C.F.R. §

                                  10   404.1527(f). Thus, the ALJ’s statements regarding the lack of supervision by a treating physician

                                  11   does not constitute a germane reason for discrediting NP James’ assessment of Plaintiff’s

                                  12   limitations for the purposes of determining severity and ability to work at step three.
Northern District of California
 United States District Court




                                  13          Second, the ALJ discounted NP James’ assessment because Plaintiff “only saw Ms. James

                                  14   4-5 times per year, albeit for 12-14 years.” (AR 45.) When evaluating a medical opinion,

                                  15   regardless of its status as an acceptable source or “other source,” the ALJ must consider factors

                                  16   such as frequency and length of relationship. 20 C.F.R. § 404.1527(c)(2). It is unclear how

                                  17   Plaintiff visiting NP James four to five times each year weighs negatively on Plaintiff and NP

                                  18   James’ medical relationship or detracts from NP James’ medical opinion regarding Plaintiff’s

                                  19   limitations. See Popa, 872 F.3d at 907 (finding that the nurse practitioner is a treating medical

                                  20   source and the ALJ’s decision to disregard the nurse practitioner assessment makes little sense in

                                  21   light of the prominent role that the nurse practitioner played in plaintiff’s treatment over the past

                                  22   two years). Additionally, “the primacy of [a treating source’s] opinion derives from his superior

                                  23   vantage” developed through the frequency of visits and length of relationship. See Benton ex rel.

                                  24   Benton v. Barnhart, 331 F.3d 1030, 1036 n.1 (9th Cir. 2003). Here, NP James saw Plaintiff on a

                                  25   regular basis for twelve to fourteen years, providing a superior vantage for determining Plaintiff’s

                                  26   limitations. Accordingly, NP James’ continuing relationship with Plaintiff supports her

                                  27   assessment rather than diminishes it. Thus, the ALJ’s decision to afford less weight to NP James’

                                  28   assessment based on the frequency of her visits with Plaintiff over an extended period of time is
                                                                                          14
                                   1   not supported by substantial evidence.

                                   2          Third, the ALJ discounted NP James’ opinion because Plaintiff saw another physician for

                                   3   her back pain. (AR 45.) That Plaintiff saw a different physician for her back pain does not

                                   4   undermine NP James’s conclusion based on her extensive experience with Plaintiff over their

                                   5   fourteen-year relationship that Plaintiff suffers from back pain. Lester, 81 F.3d at 833

                                   6   (“[t]he treating physician’s continuing relationship with the claimant makes [her] especially

                                   7   qualified to evaluate reports from examining doctors, to integrate the medical information they

                                   8   provide, and to form an overall conclusion as to functional capacities and limitations”).

                                   9   Additionally, “an integral part of the treating physician’s role is to take into account all the

                                  10   available information regarding all of [here] patient’s impairments.” Id. NP James provided

                                  11   assessments of Plaintiff’s back pain in her regular examinations of Plaintiff, for example, stating

                                  12   in January 2015 that “[i]t is very hard for her to get off of the table due to her back pain. When
Northern District of California
 United States District Court




                                  13   she walks it obviously affect[s] her,” and, in April 2015, that “[s]he is being seen for her back pain

                                  14   as a workers comp issue. She obviously is very compromised and has a lot of trouble walking or

                                  15   even standing. It is even uncomfortable to sit.” (AR 929, 935.) NP James’ continuing relationship

                                  16   with Plaintiff as her treating care provider qualified her to provide an overall conclusion as to

                                  17   functional capacities and limitations. Lester, 81 F.3d at 833. Thus, the ALJ’s discounting of NP

                                  18   James’ opinion because Plaintiff saw another physician for her back pain is not a germane reason

                                  19   supported by substantial evidence.

                                  20          The ALJ also failed to provide germane reasons for discrediting NP James’ assessment of

                                  21   Plaintiff’s physical and mental limitations when he concluded that Plaintiff’s limitations set forth

                                  22   in NP James’ assessment “were too extreme and are inconsistent with the evidence” and that “the

                                  23   evidence does not support depression and anxiety limitations.” (AR 45.) Molina, 674 F.3d at

                                  24   1111 The ALJ does not cite any specific medical evidence or reports that contradict the limitations

                                  25   that NP James’ attests to in her medical source statement. See Popa, 872 F.3d at 907 (concluding

                                  26   that inconsistency with other medical evidence in the record was not a germane reason to reject a

                                  27   nurse practitioner’s opinion when the ALJ failed to explain how the other evidence was

                                  28   inconsistent with the nurse practitioner’s opinion). Thus, the ALJ failed to provide a germane
                                                                                          15
                                   1   reason to discredit NP James’ assessment when he did not cite specific medical evidence from the

                                   2   record that contradicted NP James’ assessment.

                                   3   While the Commissioner argues that the NP James’ opinion is contradicted by that of the other

                                   4   treating physicians, the Commissioner’s post hoc review of the medical evidence and citation to

                                   5   portions of the record which suggest normal findings is unavailing. See Bray v. Commissioner of

                                   6   Social Security Admin., 554 F.3d 1219, 1225 (9th Cir. 2009) (“Long-standing principles of

                                   7   administrative law require us to review the ALJ’s decision based on the reasoning and factual

                                   8   findings offered by the ALJ—not post hoc rationalizations that attempt to intuit what the

                                   9   adjudicator may have been thinking.”). “We are constrained to review the reasons the ALJ

                                  10   asserts.” Connett v. Barnhart, 340 F.3d 871, 874 (9th Cir. 2003). The ALJ’s entire section

                                  11   discussing NP James assessment is void of any references to other medical findings. See Popa,

                                  12   872 F.3d at 907. The ALJ does not make any references to the medical record or other conflicting
Northern District of California
 United States District Court




                                  13   physician’s medical findings demonstrating how these limitations are “extreme” and

                                  14   “inconsistent.” Id. Accordingly, the ALJ failed to offer germane reasons supported by substantial

                                  15   evidence for rejecting NP James’ assessment of Plaintiff’s limitations.3//

                                  16   II. The ALJ’s Adverse Credibility Finding

                                  17

                                  18   3
                                         To the extent that the ALJ did rely on NP James’ opinion in limiting Plaintiff to sedentary work,
                                  19   NP James’ opinion does not support this conclusion. (AR 45 (finding that NP James’ medical
                                       source statement “supports that the [Plaintiff] could do the standing, walking, and sitting of
                                  20   sedentary work.”) NP James’ medical source statement concludes that Plaintiff can stand and
                                       walk less than one-third of the workday, sit for two hours in a workday, and can lift and carry less
                                  21   than five pounds. (AR 998-999.) Under the regulation, sedentary work “involves lifting no more
                                       than 10 pounds at a time and occasionally lifting or carrying articles like docket files, ledgers, and
                                  22   small tools. Although a sedentary job is defined as one which involves sitting, a certain amount of
                                       walking and standing is often necessary in carrying out job duties. Jobs are sedentary if walking
                                  23   and standing are required occasionally and other sedentary criteria are met.” 20 C.F.R. §
                                       404.1567. However, “[i]ndividuals working in a ‘sedentary’ work environment who ‘must
                                  24   alternate periods of sitting and standing’ are ‘functionally not capable of doing ... the prolonged
                                       sitting contemplated in the definition of sedentary work.” Fraga v. Sullivan, 828 F. Supp. 737,
                                  25   740 (N.D. Cal. 1993) (quoting Gallant v. Heckler, 753 F.2d 1450, 1457 (9th Cir.1984)). NP
                                       James’ assessment concluded that Plaintiff must alternate periods of sitting, standing, and
                                  26   reclining to relieve her back pain. Social Security Ruling 83-10 further explains that “periods of
                                       standing or walking should generally total no more than about 2 hours of an 8-hour workday, and
                                  27   sitting should generally total approximately 6 hours of an 8-hour workday.” SSR 83-
                                       10, 1983 WL 31251, at *5 (Jan. 1, 1983) (describing requirements for “full range” of sedentary
                                  28   work). Thus, the ALJ’s conclusion that NP James’ assessment supports a finding of sedentary
                                       work is not supported by substantial evidence.
                                                                                          16
                                   1          A. Legal Standard

                                   2          To “determine whether a claimant’s testimony regarding subjective pain or symptoms is

                                   3   credible,” an ALJ must use a “two-step analysis.” Garrison, 759 F.3d at 1014. “First, the ALJ

                                   4   must determine whether the claimant has presented objective medical evidence of an underlying

                                   5   impairment which could reasonably be expected to produce the pain or other symptoms alleged.”

                                   6   Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007) (internal quotation marks and citation

                                   7   omitted). “Second, if the claimant meets this first test, and there is no evidence of malingering,

                                   8   the ALJ can reject the claimant’s testimony about the severity of her symptoms only by offering

                                   9   specific, clear and convincing reasons for doing so.” Id. (internal quotation marks and citation

                                  10   omitted). “The clear and convincing standard is the most demanding required in Social Security

                                  11   cases.” Moore v. Comm’r of Soc. Sec., 278 F.3d 920, 924 (9th Cir. 2002). Thus, “general findings

                                  12   are an insufficient basis to support an adverse credibility determination.” Holohan, 246 F.3d at
Northern District of California
 United States District Court




                                  13   1208. The ALJ must instead “state which pain testimony is not credible and what evidence

                                  14   suggests the complaints are not credible.” Dodrill v. Shalala, 12 F.3d 915, 918 (9th Cir. 1993).

                                  15          B. Analysis

                                  16          Applying the two-step analysis, the ALJ first found that Plaintiff's “medically determinable

                                  17   impairments could reasonably be expected to cause the alleged symptoms.” (AR 42.) The ALJ

                                  18   next determined that Plaintiff’s “statements concerning the intensity, persistence and limiting

                                  19   effects of these symptoms was “not entirely consistent with the medical evidence and other

                                  20   evidence in the record.” (AR 42.) Because Plaintiff met the first part of the test, the ALJ could

                                  21   reject Plaintiff’s testimony regarding the severity of her symptoms only if the record contained

                                  22   evidence of malingering, or “by offering specific, clear and convincing reasons for doing so.” See

                                  23   Lingenfelter, 504 F.3d at 1036. The ALJ failed to provide specific, clear and convincing reasons

                                  24   for his credibility determination.

                                  25          First, while the ALJ first found that Plaintiff’s reports of back pain were consistent with

                                  26   the record, later in the same paragraph he found that “some of her reports were inconsistent, and

                                  27   she showed improvement.” (AR 43.) However, the record the ALJ cites in support of this

                                  28   inconsistency does not support his conclusion. (AR 43 citing Exhibit 8F 2, 4 (AR 544-546).) The
                                                                                        17
                                   1   record is a request from Plaintiff’s physician Dr. Zucherman asking that Plaintiff be considered for

                                   2   a facet rhizotomy because the caudal epidural injections left her symptoms “essentially

                                   3   unchanged” and she was in constant pain and unable to work or function. (AR 544-545.) While

                                   4   the record elsewhere notes that Plaintiff self-reported that she could walk 1/2 a mile, on that same

                                   5   page she says her pain is worsening, her pain prevents her from sleeping at all, and the pain is at

                                   6   its worst with sitting, standing, and bending forward. (AR 546.) Likewise, although the record

                                   7   reflects that Plaintiff had brief instances of improvement, the record also consistently indicates that

                                   8   her back pain returned. For example, Plaintiff’s treating records with Dr. Smukler reflect that

                                   9   Plaintiff reported in September 2013, “she had an excellent response for approximately one week

                                  10   and then relapsed. [But] [s]he has been getting progressively worse since then,” (AR 417); in

                                  11   December 2013, Plaintiff stated that “she finds heat, ibuprofen, and TENS unit somewhat

                                  12   helpful,” but “there has been no improvement,” (AR 402); in January 2014, “[a]fter injection she
Northern District of California
 United States District Court




                                  13   had 100% pain relief for several hours but then the pain returned during the evening and night,”

                                  14   (AR 396); in February 2014, Plaintiff stated “that the pain was actually worse encompassing a

                                  15   larger area of her low back and worsening intensity,” (AR 394); in August 2014, Plaintiff “did

                                  16   respond well to the lumbar medical branch block, which provided almost full pain relief lasting

                                  17   two days. . . but again this provided only couple days of relief,” (AR 590); in October 2014,

                                  18   Plaintiff stated “she had no pain few days afterwards the procedure. Now she feels it is worse,”

                                  19   (AR 585); in January 2015, Plaintiff stated that she “received epidurals with only temporary relief

                                  20   and since then the pain has returned,” (AR 605); in February 2015, Plaintiff stated “[s]he had

                                  21   temporary relief from a number of interventions. . . that helped part of her pain, but not the rest,”

                                  22   (AR 837); in April 2015, Plaintiff stated that she found relief with lying on her stomach, TENS

                                  23   units, and pain medications, but her lower back pain was “[g]radually worsening, increasing in

                                  24   frequency and intensity,” (AR 697); in December 2015, Plaintiff stated “there are days pain is

                                  25   unbearable. . . at worse 10/10” and “with pain meds on board 6/10 but only short relief,” (AR

                                  26   696); and in January and February 2017, the medical records indicate that Plaintiff experienced

                                  27   “persistent symptoms” of lumbar pain from January 2016 to February 2017 that were “[g]radually

                                  28   worsening, increasing in frequency and intensity.” (AR 969-970, 976-977.) The ALJ thus erred
                                                                                         18
                                   1   in cherry-picking a few examples among the dozens of treatment records to support his conclusion

                                   2   while ignoring the contradictory evidence. See Garrison, 759 F.3d at 1017 (“[c]ycles of

                                   3   improvement and debilitating symptoms are a common occurrence, and in such circumstances it is

                                   4   error for an ALJ to pick out a few isolated instances of improvement over a period of months or

                                   5   years and to treat them as a basis for concluding a claimant is capable of working.”). The ALJ’s

                                   6   credibility determination was thus in error because he made improper inferences regarding

                                   7   capacity to work from Plaintiff’s improved functioning in limited circumstances and isolated

                                   8   instances of improvement in Plaintiff’s medical record.

                                   9          Second, the ALJ found that Plaintiff’s activities of daily living did not support her

                                  10   subjective reports of pain. The ALJ cited Plaintiff’s testimony of her ability to go to Costco and

                                  11   use a motorized cart, to lift a gallon of milk or carry a light bag of groceries, to do some chores,

                                  12   and to make a twenty-minute dinner as evidence for rejecting her subjective complaints of back
Northern District of California
 United States District Court




                                  13   pain. (AR 41.) But “the ALJ failed to specify how plaintiff’s ability to [do these things] would

                                  14   translate into an ability to perform gainful employment.” See White v. Colvin, No. 13-1626-PLA,

                                  15   2014 WL 4187823, at *7 (C.D. Cal. Aug. 21, 2014). Similarly, the ALJ does not explain why

                                  16   Plaintiff’s ability to drive thirty minutes, housekeep for thirty minutes, walk for thirty minutes, be

                                  17   in bed for two hours, and sit on the couch or recliner for six hours, contradicts her testimony

                                  18   regarding back pain. (AR 43 (citing AR 570.)). The Ninth Circuit “has repeatedly asserted that

                                  19   the mere fact that a plaintiff has carried on certain daily activities, such as grocery shopping,

                                  20   driving a car, or limited walking for exercise, does not in any way detract from her credibility as to

                                  21   her overall disability. One does not need to be ‘utterly incapacitated’ in order to be disabled.”

                                  22   Vertigan v. Halter, 260 F.3d 1044, 1050 (9th Cir. 2001).

                                  23          Further, the daily activities Plaintiff could perform are not readily “transferrable to a work

                                  24   environment.” Ghanim v. Colvin, 763 F.3d 1154, 1156 (9th Cir. 2014) (internal quotation marks

                                  25   omitted); see also Smolen, 80 F.3d at 1284 n.7 (“The Social Security Act does not require that

                                  26   claimants be utterly incapacitated to be eligible for benefits, and many home activities may not be

                                  27   easily transferable to a work environment …”). House chores, cooking simple meals, lifting a

                                  28   gallon of milk, and short-term driving, as well as occasional shopping outside the home, are not
                                                                                         19
                                   1   similar to typical work responsibilities. See, e.g., Gallant, 753 F.2d at 1453 (ordering award of

                                   2   benefits for leg and back pain despite claimant’s daily activities of cooking meals and washing

                                   3   dishes). The Court notes that even though Plaintiff was performing these tasks, she was likely not

                                   4   doing them with the consistency and persistence that a work environment requires. See Fair v.

                                   5   Bowen, 885 F.2d 597, 603 (9th Cir. 1989) (“[M]any home activities are not easily transferable to

                                   6   what may be the more grueling environment of the workplace, where it might be impossible to

                                   7   periodically rest.”). Thus, the ALJ failed to offer clear and convincing reasons for rejecting

                                   8   Plaintiff’s subjective reports of pain based on Plaintiff’s activities of daily living.

                                   9           In sum, the ALJ’s adverse credibility finding does not satisfy the “demanding” “clear and

                                  10   convincing standard.” Garrison, 759 F.3d at 1013.

                                  11   III. The ALJ’s Evaluation of Plaintiff’s Conditions Under Listing 1.04

                                  12           A. Legal Standard
Northern District of California
 United States District Court




                                  13           At step three of the sequential evaluation, the ALJ must determine whether a plaintiff’s

                                  14   impairments meet or are equal in severity to the listing requirements. Even if a plaintiff’s physical

                                  15   impairment does not meet the criteria specified in the listings, she must be found disabled if her

                                  16   condition “is equal to” a listed impairment. 20 C.F.R. § 404.1520(d). In evaluating a plaintiff

                                  17   with more than one impairment, the Commissioner must consider “whether the combination of

                                  18   [her] impairments is medically equal to any listed impairment.” 20 C.F.R. § 404.1526(a); see

                                  19   also Sprague v. Bowen, 812 F.2d 1226, 1231 (9th Cir.1987). The claimant’s illnesses “must be

                                  20   considered in combination and must not be fragmentized in evaluating their effects.” Lester, 81

                                  21   F.3d 821 at 829 (quoting Beecher v. Heckler, 756 F.2d 693, 694–95 (9th Cir.1985)). In

                                  22   determining whether the claimant’s combination of impairments equals a particular listing, the

                                  23   Commissioner must consider whether her “symptoms, signs, and laboratory findings are at least

                                  24   equal in severity to the listed criteria.” 20 C.F.R. § 404.1529(d)(3). “[I]n determining whether a

                                  25   [Plaintiff] equals a listing under step three of the Secretary's disability evaluation process, the ALJ

                                  26   must explain adequately his evaluation of alternative tests and the combined effects of the

                                  27   impairments.” Marcia v. Sullivan, 900 F.2d 172, 176 (9th Cir.1990).

                                  28           B. Analysis
                                                                                          20
                                   1          First, Plaintiff contends that her combined impairments of degenerative disc disease and

                                   2   obesity are equal in severity to those specified in Listing 1.04. (Dkt. 14 at 19.) Listing 1.04

                                   3   requires a spinal disorder resulting in a compromise of a nerve root or the spinal cord, which must

                                   4   be documented by:

                                   5
                                              “A. Evidence of nerve root compression characterized by neuro-anatomic distribution of
                                   6          pain, limitation of motion of the spine, motor loss (atrophy with associated muscle
                                   7          weakness or muscle weakness) accompanied by sensory or reflex loss and, if there is
                                              involvement of the lower back, positive straight-leg raising test (sitting and supine);
                                   8          or
                                              B. Spinal arachnoiditis, confirmed by an operative note or pathology report of tissue
                                   9          biopsy, or by appropriate medically acceptable imaging, manifested by severe burning or
                                              painful dysesthesia, resulting in the need for changes in position or posture more than once
                                  10
                                              every 2 hours;
                                  11          or
                                              C. Lumbar spinal stenosis resulting in pseudoclaudication, established by findings on
                                  12          appropriate medically acceptable imaging, manifested by chronic nonradicular pain and
Northern District of California




                                              weakness, and resulting in inability to ambulate effectively, as defined in 1.00B2b.”
 United States District Court




                                  13

                                  14   20 C.F.R. Pt. 404, Subpt. P, App. 1, § 1.04. Plaintiff insists that she meets this listing based on
                                  15   MRI findings in April 2015 of a disc bulge at the L5-S1 level that caused mild to moderate
                                  16   neuroforaminal stenosis with neural impingement on the left (AR 649-59); EMG studies in
                                  17   January 2014 confirming evidence of chronic radiculopathy in the lower extremities at the left L4
                                  18   and L5 with active irritation (AR 356-58); positive findings of limited lumbar motion (AR 388,
                                  19   398, 400, 550, 555, 573, 577, 774, 1035); muscle weakness with reflex or sensory loss (AR 400,
                                  20   550, 556, 574, 577, 627, 773); and positive straight leg raising tests (AR 550, 556, 577).
                                  21          The Commissioner contends that Plaintiff cannot raise the argument of meeting or
                                  22   equaling Listing 1.04 because “at no point in the administrative proceedings did Plaintiff assert
                                  23   she satisfied Listing 1.04.” (Dkt. No. 15 at 8.) When a claimant fails to present a theory, plausible
                                  24   or otherwise, as to how the combination of their impairments equals to a listing, the ALJ need not
                                  25   explain his conclusion. Lewis v. Apfel, 236 F.3d 503, 514 (9th Cir. 2001); Pruitt v. Comm’r, 612
                                  26   Fed. App’x. 891, 893 (9th Cir. 2015). Plaintiff did not assert that she met Listing 1.04 or that the
                                  27   combination of her impairments equaled to Listing 1.04 in her prehearing brief nor at the hearing.
                                  28          Further, Plaintiff also failed to raise any issue regarding the ALJ’s listing determination to
                                                                                         21
                                   1   the Appeals Council. (AR 322-324.) To preserve issues on appeal, claimants “must raise all

                                   2   issues and evidence at their administrative hearings” when represented by counsel. Meanel v.

                                   3   Apfel, 172 F.3d 1111, 1115 (9th Cir. 1999), as amended (June 22, 1999). Because Plaintiff was

                                   4   represented by counsel during the administrative proceedings, she waived any contention that the

                                   5   ALJ failed to consider whether the combination of impairments met or equaled Listing 1.04 by

                                   6   failing to raise the issue before either the ALJ or the Appeals Council. See Harris v. Berryhill,

                                   7   738 F. App'x 529, 531 (9th Cir. 2018) (holding that plaintiff waived challenge to Listing when

                                   8   failing to raise it to the ALJ or Appeals Council).

                                   9          Thus, Plaintiff waived the argument that she met or equaled Listing 1.04 for purposes of

                                  10   federal court review.

                                  11   IV. Whether the ALJ Was Properly Appointed Under the Constitution

                                  12          Finally, Plaintiff contends that the ALJ was not properly appointed under the Constitution
Northern District of California
 United States District Court




                                  13   and therefore lacked legal authority to hear and decide her case under Lucia v. Securities and

                                  14   Exchange Commission, 138 S. Ct. 2044 (2018). The Supreme Court in Lucia held that ALJs of

                                  15   the Securities and Exchange Commission (“SEC”) are “Officers of the United States,” subject to

                                  16   the Appointments Clause of Article II of the United States Constitution. Lucia, 138 S. Ct. 2055.

                                  17   Lucia also held that the appropriate remedy to a timely challenge “before the Commission” was a

                                  18   new hearing before a different ALJ that was properly appointed. Id. at 2055.

                                  19          Plaintiff failed to make a timely challenge to the validity of the ALJ appointment. “To the

                                  20   extent Lucia applies to Social Security ALJs, plaintiff forfeited the issue by failing to raise it

                                  21   during [her] administrative proceedings.” Hugues v. Berryhill, No. CV 17-3892-JPR, 2018 WL

                                  22   3239835, at *2 n.2 (C.D. Cal. July 2, 2018); Samuel F. v. Berryhill, Case No. CV 17-7068-JPR,

                                  23   2018 WL 5984187, at *2 n.6 (C.D. Cal. Nov. 14, 2018) (same); Salmeron v. Berryhill, Case No.

                                  24   CV 17-3927-JPR, 2018 WL 4998107, at *3 n.5 (C.D. Cal. Oct. 15, 2018) (same); Allen v.

                                  25   Berryhill, No. 17-CV-03414-HSG, 2019 WL 1438845, at *13 (N.D. Cal. Mar. 31, 2019)

                                  26   (dismissing plaintiff’s claim challenging the validity of the ALJ appointment as untimely because

                                  27   did not raise it during administrative proceedings); see generally Kabani & Co. v. SEC, 733 F.

                                  28   App’x 918, 919 (9th Cir. 2018) (rejecting Lucia challenge because plaintiff did not raise it during
                                                                                          22
                                   1   administrative proceedings).

                                   2          Plaintiff contends that she can raise this issue for the first time with the District Court

                                   3   pursuant to the Supreme Court explanation that claimants need not “exhaust issues in a request for

                                   4   review by the Appeals Council in order to preserve judicial review of those issues.” Sims v. Apfel,

                                   5   530 U.S. 103, 111 (2000). However, the Supreme Court explicitly noted that “[w]hether a

                                   6   claimant must exhaust issues before the ALJ is not before us.” Id. at 2016. While the Ninth

                                   7   Circuit has not directly spoken on the issue of preserving challenges under Lucia in the social

                                   8   security context, it has confirmed the general proposition that a social security claimant must

                                   9   exhaust issues before the ALJ to preserve judicial review. Shaibi v. Berryhill, 883 F.3d 1102,

                                  10   1109 (9th Cir. 2017) (“In light of the [Supreme] Court’s express limitation on its holding in Sims,

                                  11   we cannot say that that holding is ‘clearly irreconcilable’ with our decision in Meanel, and Meanel

                                  12   therefore remains binding on this court with respect to proceedings before an ALJ.”)
Northern District of California
 United States District Court




                                  13          Meanel’s holding that claimants represented by counsel must raise all issues at their

                                  14   administrative hearings to preserve issues on appeal remains binding on this Court. 172 F.3d at

                                  15   1115. Plaintiff asserted that the ALJ was not properly appointed under the Constitution for the

                                  16   first time in this currently pending action before the Court. (Dkt. No. 15 at 21.) Plaintiff did not

                                  17   assert that the ALJ was improperly appointed at any time during the administrative proceedings

                                  18   including in the prehearing briefs, at the hearing, or to the Appeals Council. (AR 58-81, 317-321,

                                  19   322-324.) Thus, Plaintiff forfeited her claim that the ALJ was not properly appointed under the

                                  20   Constitution for purposes of federal court review.

                                  21   V. Harmless Error

                                  22          Given that the ALJ’s consideration of the medical evidence and adverse credibility finding

                                  23   are not supported by substantial evidence, the ALJ’s decision cannot stand. Because these errors

                                  24   go to the heart of the disability determination, they are not harmless. See Treichler v. Comm’r of

                                  25   Soc. Sec. Admin., 775 F.3d 1090, 1099 (9th Cir. 2014) (“An error is harmless if it is

                                  26   inconsequential to the ultimate nondisability determination, or if the agency’s path may reasonably

                                  27   be discerned, even if the agency explains its decision with less than ideal clarity.”) (internal

                                  28   quotation marks and citations omitted); Stout v. Comm’r, Soc. Sec. Admin., 454 F.3d 1050, 1056
                                                                                         23
                                   1   (9th Cir. 2006) (“[A] reviewing court cannot consider the error harmless unless it can confidently

                                   2   conclude that no reasonable ALJ, when fully crediting the testimony, could have reached a

                                   3   different disability determination.”). The Court cannot say that the ALJ’s errors in evaluating the

                                   4   medical evidence and adverse credibility would not have altered the ALJ’s RFC determination and

                                   5   thus the ultimate disability determination. As discussed below, this case must be remanded.

                                   6   VI. Remand or Credit-As-True

                                   7           Generally, when the Court reverses an ALJ’s decision, “the proper course, except in rare

                                   8   circumstances, is to remand to the agency for additional investigation or explanation.” Benecke v.

                                   9   Barnhart, 379 F.3d 587, 595 (9th Cir. 2004). However, a court may remand for an immediate

                                  10   award of benefits where “(1) the record has been fully developed and further administrative

                                  11   proceedings would serve no useful purpose; (2) the ALJ has failed to provide legally sufficient

                                  12   reasons for rejecting evidence, whether claimant testimony or medical opinion; and (3) if the
Northern District of California
 United States District Court




                                  13   improperly discredited evidence were credited as true, the ALJ would be required to find the

                                  14   claimant disabled on remand.” Garrison, 759 F.3d at 1020. Each part of this three-part standard

                                  15   must be satisfied for the court to remand for an award of benefits, id., and “[i]t is the ‘unusual

                                  16   case’ that meets this standard.” Williams v. Colvin, No. 12–CV6179, 2014 WL 957025, at *14

                                  17   (N.D. Cal. Mar. 6, 2014) (quoting Benecke, 379 F.3d at 595); Leon v. Berryhill, 880 F.3d 1041,

                                  18   1045 (9th Cir. 2017) (“where [...] an ALJ makes a legal error, but the record is uncertain and

                                  19   ambiguous, the proper approach is to remand the case to the agency”) (citing Treichler, 775 F.3d

                                  20   at 1105.) It is only “rare circumstances that result in a direct award of benefits” and “only when

                                  21   the record clearly contradicted an ALJ’s conclusory findings and no substantial evidence within

                                  22   the record supported the reasons provided by the ALJ for denial of benefits.” Leon, 880 F.3d at

                                  23   1047.

                                  24           Such rare circumstances exist here. As to the first prong, the record is fully developed. It

                                  25   spans nearly a thousand pages and contains treatment notes from dozens of doctor visits during the

                                  26   insured period as well as medical history dating back as far as 2004. Although the ALJ insisted

                                  27   Plaintiff experienced episodes of improvement, the record reflects Plaintiff’s ongoing back pain

                                  28   and attempts to obtain treatment. The record also reflects Plaintiff’s testimony before the ALJ and
                                                                                         24
                                   1   her responses to questionnaires about her physical and mental limitations, and medical opinions of

                                   2   treating physicians Dr. Smukler, Dr. Kernberg, and Dr. Zucherman—all of which corroborate the

                                   3   disabling nature of Plaintiff’s impairments.

                                   4          The second and third prongs of the credit-as-true standard are also satisfied. The ALJ

                                   5   failed to provide legally sufficient reasons for rejecting the informed medical opinion of Plaintiff’s

                                   6   treating NP James and instead improperly gave great weight to the opinions of the state Agency

                                   7   nontreating, nonexamining medical consultants. When credited as true, NP James’ opinion

                                   8   establishes that Plaintiff is disabled because the VE testified that somebody with her limitations

                                   9   regarding sitting, standing, attention and concentration would be unemployable. (AR 78-79.) In

                                  10   addition, NP James’ opinion, if credited as true, directly contradicts the ALJ’s findings regarding

                                  11   Plaintiff’s ability to perform sedentary work. (AR 45, 998-999.) Thus, the improperly rejected

                                  12   evidence establishes that Plaintiff is entitled to benefits. See Garrison, 759 F.3d at
Northern District of California
 United States District Court




                                  13   1022; Lingenfelter, 504 F.3d at 1041 n.12 (9th Cir. 2007); Brown-Hunter v. Colvin, 806 F.3d 487,

                                  14   495 (9th Cir. 2015) (“The touchstone for an award of benefits is the existence of a disability, not

                                  15   the agency’s legal error.”); Trevizo v. Berryhill, 871 F.3d 664 (9th Cir. 2017) (applying credit-as-

                                  16   true where: (1) ALJ failed to provide legally sufficient reasons to discredit treating doctor’s

                                  17   opinion; (2) treating opinion was supported by evidence; (3) VE testified that an individual of

                                  18   similar status and impairment was unable to work full-time; and (4) plaintiff’s testimony was not

                                  19   inconsistent with the record).

                                  20          The Commissioner insists that remand for an award of benefits is improper because

                                  21   Plaintiff “relies on her own subjective claims” and the medical record “consistently revealed

                                  22   normal levels of functioning consistent with Plaintiff’s restrictive RFC.” (Dkt. No. 15 at 23.)

                                  23   However, as discussed supra, neither of these arguments is supported by the record. “[T]he credit-

                                  24   as-true rule foreclose[s] the argument that a remand for the purpose of allowing the ALJ to have a

                                  25   mulligan qualifies as a remand for a useful purpose under the first part of credit-as-

                                  26   true analysis.” See Garrison, 759 F.3d at 1021 (citing Benecke, 379 F.3d at 595) (“Allowing the

                                  27   Commissioner to decide the issue again would create an unfair ‘heads we win; tails, let’s play

                                  28   again’ system of disability benefits adjudication.”) In sum, there is no serious doubt based on the
                                                                                         25
                                   1   Court’s evaluation of the record as a whole that Plaintiff is disabled within the meaning of the

                                   2   Social Security Act.

                                   3                                            CONCLUSION

                                   4          For the reasons stated above, Plaintiff’s motion for summary judgment is GRANTED and

                                   5   Defendant’s cross-motion is DENIED. The Court VACATES the ALJ’s final decision and

                                   6   REMANDS for an award of benefits.

                                   7          This Order disposes of Docket Nos. 14 and 15.

                                   8          IT IS SO ORDERED.

                                   9   Dated: July 29, 2019

                                  10
                                                                                                    JACQUELINE SCOTT CORLEY
                                  11                                                                United States Magistrate Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        26
